DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 28, the claim language “deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees” is ambiguous.  A “normal” what?  A “normal” is not a thing.  The claim is examined as meaning “deploying the loop such that a direction normal to a plane….”
For claim 30, the claim term “appropriate size” is ambiguous.  Specifically, whether a size is “appropriate” is subjective and therefore the metes and the bounds of the claim language is not clearly established.  The claim is examined as meaning just a size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,885,228 to Rosenman et al. (hereinafter “Rosenman”) in view of U.S. Patent No. 5,865,791 to Whayne et al. (hereinafter “Whayne”).
For claim 25, Rosenman discloses a method for measuring an opening of an appendage of an atrium of a subject (Abstract) (also see col. 5, lines 14-32) (Examiner’s Note: a skilled artisan understanding the “valve annulus” to be the mitral valve and the mitral annulus, as the tricuspid valve is typically not described as having any type of “annulus.”  Also, the mitral valve being in the left atrium), the method comprising:
inserting a catheter into the atrium of the subject (col. 5, lines 14-32) (also see col. 3, lines 27-33);
thereafter, deploying at least one loop from a wall of the catheter (col. 5, lines 14-32); and
thereafter, using the loop to measure the opening of the appendage (col. 5, lines 14-32).
Rosenman does not expressly disclose inserting a catheter using a transvenous approach, and a distal end of the loop is distal to a distal end of the catheter.

It would have been obvious to a skilled artisan to modify Rosenman such that the inserting of the catheter uses a transvenous approach, in view of the teachings of Whayne, because such an insertion method is a suitable insertion method that allows for Rosenman’s device to measure the size of the valve annulus.  Such a replacement insertion method would also appear to allow for a more minimally invasive procedure.
It would have been obvious to modify Rosenman such that a distal end of the loop is distal to a distal end of the catheter, in view of the teachings of Whayne, because such a modification would be the simple substitution of the position of Rosenman’s ring with respect to the catheter that would lead to the predictable result of being able to measure the valve annulus.
For claim 26, Rosenman further discloses wherein deploying the loop from the wall of the catheter comprises deploying the loop from a lateral wall of the catheter (as can be seen in Figs. 8-10).
For claim 27, Rosenman further discloses wherein the method comprises measuring an opening of an appendage of a left atrium of the subject (col. 5, lines 14-32) (Examiner’s Note: a skilled artisan understanding the “valve annulus” to be the mitral valve and the mitral annulus, as the tricuspid valve is typically not described as having any type of “annulus.”  Also, the mitral valve being in the left atrium).
For claim 28, Rosenman does not expressly disclose wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees.
However, Whayne teaches wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees (as can be seen in Fig. 35).
.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Whayne, and further in view of U.S. Patent Application Publication No. 2015/0173592 to Leeflang et al. (hereinafter “Leeflang”).
For claim 29, Rosenman further discloses wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium; and identifying the opening in response to the distal end of the loop reaching the opening (col. 5, lines 14-32, the ring 102 is at the distal end and is positioned in the opening before it is expands).
Rosenman and Whayne do not expressly disclose wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium.
However, Leeflang teaches moving the distal end of a catheter along a wall of a heart (para [0078]).
It would have been obvious to a skilled artisan to modify Rosenman wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium, in view of the teachings of Leeflang, because such a method step is a suitable method step for achieving Rosenman’s intended function of placing its ring inside of the valve annulus.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Whayne, and further in view of U.S. Patent Application Publication No. 2016/0015513 to Lashinkski et al. (hereinafter “Lashinski”).
For claim 30, Rosenman further discloses do not expressly disclose in response to the measuring, selecting an implant of an appropriate size (col. 3, lines 18-21; col. 3, lines 47-50; and col. 6, lines 55-57).
Rosenman and Whayne do not expressly disclose delivering the implant to the opening, by passing the implant through the catheter; and implanting the implant in the opening.
However, Lashinski teaches delivering the implant to the opening, by passing the implant through the catheter (para [0008]-[0011]); and implanting the implant in the opening (para [0008]-[0011]).
It would have been obvious to a skilled artisan to modify Rosenman to include delivering the implant to the opening, by passing the implant through the catheter; and implanting the implant in the opening, in view of the teachings of Lashinski, for the obvious advantage of fixing and reshaping the mitral valve.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 40 of U.S. Patent No. 10,238,371 (hereinafter “the ‘371 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘371 patent read on the claims of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791